EXHIBIT 10.29
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
DEVELOPMENT AND LICENSE AGREEMENT
This Agreement is made this 2nd day of June, 1998 (“the Effective Date”) by and
between

     
 
  ARADIGM CORPORATION
 
  26219 Eden Landing Road
 
  Hayward, California 94545
 
   
 
  (hereinafter referred to as ARADIGM)
 
   
and
  NOVO NORDISK A/S
 
  Novo Alle
 
  DK-2880 Bagsvaerd
 
  Denmark
 
   
 
  (hereinafter referred to as NOVO NORDISK)

     
WHEREAS
  ARADIGM is the owner of, and is beneficially entitled to, a number of patents
and patent applications and Know-How related to the production and delivery of
drugs, including proteins/peptides, via the pulmonary route using a breath
controlled delivery device;
 
   
WHEREAS
  NOVO NORDISK is the owner of, and is beneficially entitled to, a number of
patents and patent applications and Know-How relating to the development and
production of recombinant human insulin, as well as insulin analogues and other
compounds useful in the control of blood glucose levels in humans;
 
   
WHEREAS
  NOVO NORDISK and ARADIGM wish to enter into a Development and License
Agreement to develop a system for pulmonary delivery of insulin (and potentially
other compounds) and ARADIGM is willing to use its Patent Rights and Know-How in
such a development programme;
 
   
WHEREAS
  NOVO NORDISK and ARADIGM, in addition to the above mentioned development work,
wish to enter into a licensing arrangement under which ARADIGM will grant to
NOVO NORDISK an exclusive, world-wide license under ARADIGM’s Patent Rights and
ARADIGM’s Know-How, to use, market, distribute, sell and sublicense products
resulting from such development programme in the Field;

NOW, THEREFORE, it is hereby agreed as follows:



--------------------------------------------------------------------------------



 



2

ARTICLE 1 - DEFINITIONS
In the present Agreement the following definitions shall prevail:
     1.1 “Affiliates” of a party hereto shall mean an entity which controls, is
controlled by or is under common control with such party (by majority ownership
or otherwise). For the purposes hereof “control” shall mean the power to direct
or cause the direction of the management and the policies of an entity, whether
through the ownership of a majority of the outstanding voting securities or by
contract or otherwise.
     1.2 “ARADIGM” shall mean ARADIGM CORPORATION of 26219 Eden Landing Road,
Hayward, California 94545, and any of its Affiliates.
     1.3 “ARADIGM Know-How” shall mean all knowledge, information and expertise
possessed by ARADIGM prior to or at any time during the term of this Agreement
related to the development and production of the Device, Packaged Products,
Formulated Compounds and Programme Compounds, whether or not covered by ARADIGM
Patent Rights or any other industrial or intellectual property right of ARADIGM,
including but not limited to technical data, experimental results,
specifications, techniques, methods, processes and written materials.
     1.4 “ARADIGM Patent Rights” shall mean any and all of ARADIGM’s patents and
patent applications related to the Device, Packaged Products, Formulated
Compounds and Programme Compounds, including those that relate to the
development, production and use of same, possessed by ARADIGM at any time during
the term of this Agreement. A current and complete list of such rights, entitled
“ARADIGM Patents” and certified by an officer of ARADIGM, has been delivered to
NOVO NORDISK. ARADIGM Patent Rights shall also include all continuations,
continuations-in-part, divisionals or re-issues of such patents and patent
applications and any patents issuing thereon or extensions thereof or any
foreign counterparts thereof. Extensions of patents shall include: a) extensions
under the U.S. Patent Term Restoration Act, b) extensions of patents under the
Japanese Patent Law, c) Supplementary Protection Certificates for members of the
European Patent Convention and other countries in the European Economic Area and
d) similar extensions under any applicable law in the Territory.
     1.5 “Development Costs” shall mean the fully burdened costs of conducting
development activities (including the supply by ARADIGM of clinical trial
quantities of Devices and Packaged Products) pursuant to the Development
Programme, including the costs of labor (including all allocable benefits),
materials, outside consultants and research and development and corporate and
overhead amounts reasonably allocable to such development activities [ * ].
 

[ * ]   = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------



 



3

     1.6 “Development Programme” shall mean the pharmaceutical development of
the Packaged Products (including Formulated Compounds and the disposable unit
dose packaging) and the Device, including the pre-clinical and clinical
development programmes required for registration and approval of the Device and
the Packaged Products in the Territory as provided for in this Agreement. The
Development Programme shall initially consist of a development plan addressing
the development of the Device and a Packaged Product containing the Initial
Compound, but may be enlarged to include the development of Packaged Products
containing one or more Other Compounds in accordance with Article 2.1.
     1.7 “Device” shall mean any pulmonary delivery device, together with any
accessories, used to administer any Formulated Compounds contained in a
disposable unit dose package, developed in the course of the Development
Programme based on the device technology described in the ARADIGM Patent Rights
or utilizing ARADIGM Know-How.
     1.8 “Diligent Efforts” shall mean no less than the efforts that the
applicable party applies to development, manufacture or commercialization of its
own compounds or products with similar regulatory requirements and market
potential.
     1.9 “Field” shall mean pulmonary administration of insulin, insulin analogs
and any other compounds whose principal therapeutic effect is to control blood
glucose levels in humans, including but not limited to glucagon-like peptide
(“GLP”), GLP-1 and analogs of GLP.
     1.10 “First Marketing” shall mean making available for sale the Device and
a Packaged Product in commercial quantities in any country in the Territory.
     1.11 “Formulated Compound” shall mean any formulation of any Programme
Compound developed in the course of the Development Programme for use in a
Packaged Product.
     1.12 “Fully Burdened Costs” shall mean the cost of raw materials (excluding
unless otherwise stated the Programme Compound), components, labour
(production), quality control (labour, material and external analysis), third
party royalties, freight, import duties, taxes and reasonably allocated
facilities, depreciation of equipment and manufacturing overheads relating to
the production of the specified item.
     1.13 “Gross Profit” shall mean NOVO NORDISK’s Net Sales of Packaged
Products and Devices in the Territory minus the Fully Burdened Costs of all
Packaged Products and Devices (including finished goods, components and raw
materials such as Initial Compound that become obsolete or outdated, whether due
to inaccurate forecasting or any other reason) supplied to NOVO NORDISK or
produced by NOVO NORDISK as contemplated by Article 4.7 [ * ] and Article 4.9(a)
(secondary packaging), including for this purpose the Fully Burdened Costs of
the applicable Programme Compound, other than product that is so produced or
provided as samples (Article 4.9(f)).
 

[ * ]   = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------



 



4

     1.14 “Initial Compound” shall mean recombinant human insulin.
     1.15 “Minimum Product Profile” shall mean any and all of the essential
minimum product specifications and other criteria for the Device and the
Packaged Products, set forth in a separate document entitled “Minimum Product
Profile” signed by the parties, which the parties have agreed must be met in the
course of the Development Programme to provide justification for commercial
launch and which may provide the basis for termination of this Agreement as set
forth in Article 9.2.
     1.16 “Net Sales” shall mean the invoiced gross revenue from sales of
product made by NOVO NORDISK and/or its sublicensees when invoiced to any third
party in an arm’s length transaction less: a) Trade, cash and/or quantity
discounts or rebates, if any; b) Credits or allowances given for rejection or
return of such products previously sold; c) Any tax or governmental charge other
than income tax levied on the sale thereof or customs duties associated
therewith; d) Freight, insurance and other similar expenses billed separately to
the customer. Upon a request by NOVO NORDISK supported by suitable documentation
reflecting actual operating experience, the parties will agree on a fixed
percentage of Net Sales to represent item (d).
     1.17 “NOVO NORDISK Know-How” shall mean knowledge, information and
expertise possessed by NOVO NORDISK prior to or at any time during the term of
this Agreement that relates to any Programme Compound or any Formulated Compound
or that NOVO NORDISK otherwise contributes to the Development Programme, whether
or not covered by NOVO NORDISK Patent Rights or other industrial or intellectual
property right of NOVO NORDISK, including but not limited to technical data,
experimental results, specifications, techniques, methods, processes and written
materials.
     1.18 “NOVO NORDISK” shall mean NOVO NORDISK A/S, Novo Allé, DK-2880
Bagsvaerd, Denmark, and any of its Affiliates.
     1.19 “NOVO NORDISK Patent Rights” shall mean any and all of NOVO NORDISK’s
patents and patent applications related to any Programme Compound or any
Formulated Compound, including those that relate to the production, development
and use of same, possessed by NOVO NORDISK at any time during the term of this
Agreement. NOVO NORDISK Patent Rights shall also include all continuations,
continuations-in-part, divisionals or re-issues of such patents and patent
applications and any patents issuing thereon or extensions thereof or any
foreign counterparts thereof. Extensions of patents shall include: a) extensions
under the U.S. Patent Term Restoration Act, b) extensions under the Japanese
Patent Law, c) Supplementary Protection Certificates for members of the European
Patent Convention and other countries in the European Economic Area and d)
similar extensions under any applicable law in the Territory.
     1.20 “Other Compounds” shall mean compounds in the Field other than the
Initial Compound.
 

[ * ]   = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------



 



5

     1.21 “Packaged Products” shall mean the disposable unit dose packages
developed in the course of the Development Programme containing Formulated
Compounds, packaged for use with the Device for pulmonary delivery of such
Formulated Compounds.
     1.22 “Programme Compounds” shall mean the Initial Compound and any Other
Compounds that are added to the Development Programme in accordance with
Article 2.1.
     1.23 “Regulatory Approval” shall mean the granting of a commercial
marketing authorization for the Packaged Product for delivery of a Formulated
Compound using the Device and for the Device.
     1.24 “Regulatory Submission” shall mean the filing of an application for a
commercial marketing authorization for a Packaged Product for delivery of a
Formulated Compound using the Device and for the Device.
     1.25 “Territory” shall include any and all countries of the world.
ARTICLE 2 - DEVELOPMENT ACTIVITIES AND RESPONSIBILITIES
     2.1 NOVO NORDISK and ARADIGM shall jointly conduct the Development
Programme, which shall initially consist of Diligent Efforts by the parties to
carry out a development plan addressing development of the Device and a Packaged
Product containing the Initial Compound for administration using the Device. The
preliminary details of such development plan have been agreed upon by the
parties and are set forth in a separate document entitled “Milestone Plan.” The
details of this development plan shall be discussed and agreed on in good faith
between the parties and embodied in a document signed by both parties, which
shall thereafter be subject to further modification from time to time as
approved by the Steering Committee. The product description for the Packaged
Product and the Device, including the Minimum Product Profile as well as desired
target profiles, shall be agreed by NOVO NORDISK and ARADIGM and shall be
included in the document defining the Development Programme. It is understood
between the parties that the specifications for the Packaged Product and the
Device may require some changes during the course of the programme and that such
changes will be made when and as approved by the Steering Committee. NOVO
NORDISK shall specify within [ * ] after the initiation of a Phase III trial of
the initial Packaged Product one or more Other Compounds for study by the
Steering Committee as candidates for the second Packaged Product to be added to
the Development Programme and may from time to time thereafter propose
additional Other Compounds for the Development Programme. Upon agreement by the
parties on a development plan to incorporate the preliminary details for the
development of such Other Compounds and determination by the Steering Committee
that such development is feasible and should be undertaken, such Other Compounds
will be added to the Development Programme. Each time an Other Compound is added
to the Development Programme in this manner, the parties will agree in good
faith on the financial terms not otherwise specified herein for such development
and commercialization, which will provide for a reasonable sharing of the
 

[ * ]   = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------



 



6

potential value of the Packaged Product containing such compound, as well as on
such other modifications of the other terms hereof as may be reasonable under
the circumstances.
     2.2 A Steering Committee will be established, consisting of an equal number
of people (at least three) from each party, whose responsibility will be to
ensure the Development Programme is carried out to the satisfaction of both
parties. The Steering Committee, [ * ] shall have responsibility for approval of
and release of funds, approving budgets, approving any changes to the
Development Programme, for approving reimbursement of costs for pharmaceutical
development as described in Article 2.5, as well as plans for production
capacity and budgets for capital expenditures associated therewith, and for the
review and approval of product specifications as contemplated by Article 4.9(d).
The Steering Committee will meet each quarter, during the first year of this
Agreement, and then as mutually agreed between the parties. In the event the
Steering Committee is unable to resolve any matter to the satisfaction of the
Steering Committee, the matter will be referred to the senior managements of the
two parties for resolution. While in general the parties intend to act by mutual
agreement, with respect to issues concerning the design and implementation of
clinical trials and approval of specifications as provided in Article 4.9(d),
the senior management of NOVO NORDISK shall have the right to make the final
decision.
     2.3 ARADIGM agrees that it will use Diligent Efforts to develop,
manufacture and supply, to the deadlines included in the Development Programme
agreed between the parties, the Packaged Product and the Device consistent with
Good Manufacturing Practice and any other relevant practices as required to
obtain Regulatory Approval for the Device and the Packaged Product in all major
markets in the Territory. ARADIGM shall use Diligent Efforts to obtain all the
required Regulatory Approvals in the Territory required for NOVO NORDISK
commercialization of the Device with the Packaged Products. However, in such
cases where the Device Regulatory Submission is an integrated part of the
Regulatory Submission, then ARADIGM shall only timely submit to NOVO NORDISK all
the sections of the Regulatory Submission which are required for obtaining
Regulatory Approval of the Device with the Packaged Products. For countries
other than the United States, NOVO NORDISK shall provide reasonable non-monetary
assistance in structuring such Device Regulatory Submission, provided NOVO
NORDISK has the necessary experience to provide such assistance. The personnel
of NOVO NORDISK having relevant expertise in technical areas affecting ARADIGM’s
activities directed to product development, production process development and
manufacturing scale-up and cost reduction, including those pertaining to the
Device as well as the Packaged Product, shall participate or advise in the
Development Programme in such manner as is approved by the Steering Committee.
     2.4 The Development Costs necessary for activities after the Effective Date
required to develop the Packaged Product and the Device as specified in the
Development Programme referred to in Article 2.1 shall be allocated and paid as
described below:
 

[ * ]   = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------



 



7

     
Pre-clinical, clinical and regulatory Development
  [ * ]  
Programme Compound and Formulated Compound
  [ * ]  
Packaged Product development work specific to Development Programme
  [ * ]  
Packaged Product supply for clinical development
  [ * ]  
Device development and Device regulatory work specific to Development Programme
  [ * ]  
Device supply for clinical development (subject to Article 4.6)
  [ * ]  
Production validation and process qualification specific to Development
Programme
  [ * ]  
All other production process development
  [ * ]  
All other Device and Packaged Product Development
  [ * ]

In addition to the foregoing, and in consideration of ARADIGM’s past and future
development activities, NOVO NORDISK agrees to make the following milestone
payments to ARADIGM at first occurrence of each of the following events:

  (a)   Twenty (20) days after the Effective Date: USD two million (USD
2,000,000).     (b)   Upon initiation of the Phase IIb clinical study (first
patient, first dose) (see development plan): [ * ]     (c)   Upon initiation of
the Phase III clinical study (first patient, first dose) (see development plan):
[ * ]     (d)   At NOVO NORDISK’s first Regulatory Submission in the United
States, the EEC or Japan: [ * ]     (e)   Upon first Regulatory Approval in the
United States: [ * ]     (f)   Upon first Regulatory Approval in the EEC: [ * ]
    (g)   Upon first Regulatory Approval in Japan: [ * ]

 

[ * ]   = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------



 



8

Notwithstanding any other provision of this Agreement, and for the avoidance of
doubt, each of the amounts referred to in [ * ] shall be payable only once with
respect to the development of the initial Packaged Product and shall be
non-refundable. Consequently, maximum total milestone payments to be paid by
NOVO NORDISK to ARADIGM under this Agreement in respect of such milestones shall
amount to [ * ]

  (h)   Upon initiation (first patient, first dose) of a Phase IIb clinical
trial of a Packaged Product containing the second Programme Compound: [ * ]    
(i)   Upon initiation (first patient, first dose) of a pivotal Phase III
clinical trial of such second Packaged Product: [ * ]     (j)   When cumulative
Net Sales of Devices and Packaged Products reach [ * ]     (k)   When cumulative
Net Sales of Devices and Packaged Products reach [ * ]     (l)   When cumulative
Net Sales of Devices and Packaged Products reach [ * ]

For the avoidance of doubt, each of the amounts referred to in [(h)-(l) of this
Article 2.4] shall be payable only once. Moreover, no further payments in
respect of such milestones will become due once NOVO NORDISK has paid ARADIGM a
total of [ * ]. Consequently, maximum total milestone payments to be paid by
NOVO NORDISK to ARADIGM under this Agreement in respect of such milestones shall
amount to [ * ].
Thus, the total milestone payments in respect of the Packaged Product containing
the second Programme Compound will be [ * ], plus milestone amounts in respect
of regulatory submission and approvals thereof to be agreed upon at the time it
is added to the Development Programme. Upon request by NOVO NORDISK to develop a
third Programme Compound in the Development Programme pursuant to Article 2.1,
the parties will agree in good faith on the milestone payments to apply to the
clinical development of Packaged Products containing such Other Compound.
Furthermore, NOVO NORDISK shall invest up to a total of USD ten million (USD
10,000,000) equity in ARADIGM at times and under terms as specified in a
separate agreement between the parties.
     2.5 Development Costs of ARADIGM to be borne by NOVO NORDISK will be paid
quarterly [ * ] by NOVO NORDISK based on budgeted expenses approved by the
Steering Committee, subject to a reconciliation to actual costs incurred at the
end of each year (based on a presentation to the Steering Committee no later
than sixty (60) days after the end of such year) approved by the Steering
Committee (such approval not to be unreasonably withheld or delayed) or more
frequently if requested by either party. NOVO NORDISK shall pay or ARADIGM shall
refund, as applicable, any difference between amounts advanced and actual costs
incurred within thirty (30) days after such reconciliation is approved. Any
anticipated material deviations from established budgets will be reported as
promptly as practicable to the Steering Committee.
 

[ * ]   = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------



 



9

     2.6 NOVO NORDISK and ARADIGM shall use their Diligent Efforts to obtain all
necessary regulatory approvals for pre-clinical and clinical development work.
All regulatory submissions required for clinical development work in the USA to
be filed initially by ARADIGM that are needed by NOVO NORDISK to continue
development will be transferred to NOVO NORDISK as soon as practicable but in
any event prior to the commencement of Phase III trials, and NOVO NORDISK will
thereafter be the holder thereof and will have responsibility for all further
regulatory filings worldwide unless otherwise approved by the Steering
Committee.
     2.7 NOVO NORDISK agrees that it will use its Diligent Efforts to clinically
develop and register, to the deadlines included in the Development Programme
agreed between the Parties, and market the Packaged Products for administration
using the Device in the Territory. [ * ]
     2.8 All supplies of Programme Compounds (including certificates of analysis
and safety handling data) required for the Development Programme, shall be
supplied by NOVO NORDISK to ARADIGM, [ * ] and in a timely manner, so as not to
adversely affect the expected duration of the Development Programme.
     2.9 All supplies of Packaged Product and the Device plus safety and
handling information and training required for the Development Programme, shall
be supplied by ARADIGM to NOVO NORDISK, [ * ] and in a timely manner, so as not
to adversely affect the expected duration of the Development Programme.
     2.10 NOVO NORDISK shall furnish ARADIGM with such data and information as
ARADIGM shall reasonably require regarding each Programme Compound to enable
ARADIGM to carry out the work under the Development Programme.
     2.11 ARADIGM shall furnish NOVO NORDISK with such data and information as
NOVO NORDISK shall reasonably require regarding the Packaged Products, the
Devices and components thereof, as well as the manufacturing processes therefor,
to enable NOVO NORDISK to carry out the work under the Development Programme.
     2.12 ARADIGM shall only use Programme Compounds supplied by NOVO NORDISK
and the NOVO NORDISK Know-How as provided for in this Agreement. NOVO NORDISK
shall only use the ARADIGM Know-How as provided for in this Agreement. Upon
termination of this Agreement, ARADIGM undertakes to return, upon NOVO NORDISK’s
written request, all written documentation embodying NOVO NORDISK Know-How and
any and all remaining Programme Compound to NOVO NORDISK, except and to the
extent retention thereof is reasonably necessary during any post termination
period in which NOVO NORDISK continues to supply insulin to ARADIGM. Upon
termination of this Agreement, NOVO NORDISK undertakes to return, upon Aradigm’s
written request, all written documentation embodying ARADIGM Know-How to
ARADIGM.
 

[ * ]   = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------



 



10

     2.13 ARADIGM hereby acknowledges that NOVO NORDISK may be simultaneously
conducting exploratory research and development on alternative pulmonary
delivery technologies that may be applicable in the Field and that NOVO NORDISK
is free to develop and commercialise such technology outside the Field. NOVO
NORDISK may also supply insulin to third parties free of charge for use in such
third party’s clinical studies using such third party’s pulmonary delivery
technology in exchange for rights in such technology in the Field. However, NOVO
NORDISK [ * ] and [ * ] provided that NOVO NORDISK has given written notice (the
“Alternative Technology Notice”) to ARADIGM of its intention to commence such
commercialization at least one year prior to such commencement. Notwithstanding
the foregoing, in the event NOVO NORDISK proposes to add an Other Compound to
the Development Programme pursuant to Article 2.1, and ARADIGM is unwilling or
unable to do so, NOVO NORDISK may thereafter develop and commercialize such
Other Compound with an alternative pulmonary delivery technology without being
in breach of this Agreement and such Other Compound, together with equivalent
compounds, will thereafter be excluded from the Field.
     2.14 During the term of this Agreement, in the event NOVO NORDISK becomes
aware of [ * ] it agrees subject to the rights and demands of the potential
licensor, to inform ARADIGM of such opportunity and, [ * ] then the parties will
jointly consider in good faith terms under which ARADIGM would license such
rights for application within pulmonary delivery, further develop the applicable
technology and make it available to a collaboration between the two parties.
     2.15 For so long as the license to NOVO NORDISK under Article 3 is
exclusive, and subject to Article 2.13 above, ARADIGM shall not be entitled to
enter into any other agreement with any third party within the Field, and shall
not conduct any work programme with Initial Compound or any Other Compound from
any third party supplier without the written consent of NOVO NORDISK.
     2.16 NOVO NORDISK agrees that, in the event it cannot produce sufficient
quantities of the Initial Compound to satisfy all customer demand on its
capacity, [ * ] form.
ARTICLE 3 – GRANT OF LICENSE; OPTION
     3.1 ARADIGM hereby grants NOVO NORDISK a world-wide sole and exclusive
license under the ARADIGM Patent Rights and ARADIGM Know-How a) to use, market,
distribute, sell, offer for sale, import and export the Packaged Products and
the Device in and from the Territory for use within the Field, with the right to
sublicense, and b) to otherwise exercise and perform its rights and obligations
under this Agreement.
     3.2 ARADIGM hereby grants NOVO NORDISK the right to sublicense its
customers to a) use the Packaged Products and the Device, and b) sell, offer to
sell, import or export the Packaged Products and the Device, so long as said
items were bought from NOVO NORDISK.
 

[ * ]   = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------



 



11

     3.3 Notwithstanding the foregoing and except as set forth herein, effective
one year after NOVO NORDISK gives ARADIGM the Alternative Technology Notice
pursuant to Article 2.13, the licences granted to NOVO NORDISK under Article 3.1
and 3.2 will become nonexclusive, and ARADIGM shall be entitled from and after
receipt of the Alternative Technology Notice to engage marketing partners and
other distributors and otherwise prepare itself to commence commercial marketing
of Devices and Packaged Products on the effective date of such conversion. If at
the time of delivery of the Alternative Technology Notice, NOVO NORDISK is
engaged in clinical development of one or more Packaged Products containing one
or more Other Compounds, or intends to promptly commence clinical development of
one or more such Packaged Products, it may at its option elect to [ * ] with
respect to such Other Compounds by specifying such Other Compounds in the
Alternative Technology Notice. In this case, (a) the parties will proceed
promptly under Article 2.1 to add any of such specified Other Compounds to the
Development Programme (if they are not already in development), (b) the parties
will thereafter meet their respective obligations to diligently develop and
commercialize such specified Other Compounds and (c) the terms and conditions of
this Agreement, including but not limited to Articles 2.13 (with NOVO NORDISK’s
obligation not to conduct or fund clinical studies to apply until the first
Regulatory Approval of a specified Other Compound), 2.15 and 3.1, shall remain
in full force and effect but only with respect to Packaged Products containing
such specified Other Compounds until NOVO NORDISK provides a supplemental
Alternative Technology Notice at least one year in advance of its commencement
of commercialization of any of such specified Other Compounds using an [ * ],
provided that such supplemental notice may not be given prior to the end of the
fifth year after First Marketing of a Packaged Product containing a specified
Other Compound. ARADIGM shall be granted access to, and be given sufficient
rights under, relevant [ * ], NOVO NORDISK Patents and NOVO NORDISK Know-How to
the extent reasonably necessary to enable it to commercialise Devices and
Packaged Products directly or through marketing partners. The foregoing
notwithstanding, it is expressly understood that neither ARADIGM nor any
marketing partner of ARADIGM shall be granted access to [ * ] Moreover, NOVO
NORDISK will continue to supply the Initial Compound in bulk to ARADIGM for use
in Packaged Products to be marketed by ARADIGM during the term of this Agreement
at the price specified in Article 9.5.
     3.4 In consideration of NOVO NORDISK undertaking the development and
marketing activities hereunder, ARADIGM hereby grants to NOVO NORDISK an
exclusive option to enter into a development and license agreement addressing
the development of a product for pulmonary delivery of [ * ] using the Device or
a modified version of the Device. During the term of this option, ARADIGM agrees
to conduct feasibility studies on compounds covered by this option, if requested
to do so by NOVO NORDISK, [ * ]. Upon exercise of this option, the parties will
negotiate in good faith an agreement for the development and commercialisation
of such products. The parties will negotiate financial terms for such agreement
which take into consideration product economics and market conditions in the
applicable field, which may be different from those in the Field. This option
will expire [ * ]. During the term of this option, ARADIGM will not enter into
any agreement
 

[ * ]   = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------



 



12

with any third party concerning the development of any such product without the
written consent of NOVO NORDISK.
ARTICLE 4 – MANUFACTURING AND SUPPLY
     4.1 The parties hereto shall as soon as reasonably practicable after the
Effective Date enter into a supply agreement (“the Supply Agreement”) for the
purpose of setting forth terms and conditions for ARADIGM’s supply of the
Packaged Product and the Device to NOVO NORDISK. The Supply Agreement shall
include provisions for arrangements according to which NOVO NORDISK can maintain
a) sufficient supplies of the Packaged Product and the Device in the event of
ARADIGM becoming unable to perform by reason of insolvency or bankruptcy and b)
sufficient supply security at all other times based on the maintenance of
inventories, redundant production capacity and contingency planning.
     4.2 ARADIGM shall, at its sole cost, establish and maintain in operation at
least one (1) fully validated site of manufacture, to all relevant regulatory
requirements within the Territory, to supply the Packaged Products and the
Device to NOVO NORDISK in accordance with the Supply Agreement. NOVO NORDISK
shall have a right to inspect the site of manufacture. NOVO NORDISK shall supply
ARADIGM with any information specifically related to each Programme Compound
that may be required from ARADIGM by the relevant regulatory authorities and
required by ARADIGM to establish said manufacturing site.
     4.3 ARADIGM shall supply all clinical trial quantities and all commercial
quantities of the Packaged Products and the Device to NOVO NORDISK in a timely
fashion in accordance with the Supply Agreement.
     4.4 For the quantities referred to in Article 4.3 above, NOVO NORDISK shall
[ * ] supply sufficient amounts of each Programme Compound in solid bulk form
for filling and packaging of the Packaged Products by ARADIGM in a timely
fashion.
     4.5 ARADIGM shall supply the clinical trial quantities of the Packaged
Products referred to in Article 4.3 above at its Development Cost. As payment
for the commercial quantities of the Packaged Product referred to in Article 4.3
above, NOVO NORDISK shall [ * ] For clinical trial supplies of the Packaged
Products, the Development Costs will be estimated by the parties and paid
quarterly in advance by NOVO NORDISK based on the forecasted number of units to
be produced for the Development Programme in such quarter, subject to
reconciliation to actual costs and the actual number of units produced at the
end of each year. For commercial supplies of the Packaged Products, [ * ] will
be estimated annually by the parties to establish an interim transfer price,
subject to reconciliation at the end of each year. Payment of the interim
transfer price will be made net 30 days from date of shipment by ARADIGM.
     4.6 As payment for the clinical trial quantities of the Device referred to
in Article 4.3 above, NOVO NORDISK shall [ * ]. The parties will cooperate to
minimize the number
 

[ * ]   = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------



 



13

of such units required, consistent with meeting the objectives of the
Development Programme, and will provide for re-use of Devices to the extent
practicable. As payment for the commercial quantities of the Device referred to
in Article 4.3 above, NOVO NORDISK shall [ * ]. For clinical trial supplies of
the Device, [ * ] will be estimated by the parties and NOVO NORDISK’s share
thereof will be paid quarterly in advance by NOVO NORDISK based on the
forecasted number of units to be produced for the Development Programme in such
quarter, subject to reconciliation to actual costs and the actual number of
units produced at the end of each year. For commercial supplies of the Device, [
* ] will be estimated annually by the parties to establish an interim transfer
price, subject to reconciliation at the end of each year. [ * ] The parties will
reset this component of the interim transfer price at the end of each year based
on anticipated commercial pricing for the coming year. Payment of the interim
transfer price will be made net thirty (30) days from date of shipment by
ARADIGM.
     4.7 NOVO NORDISK may following consultation with ARADIGM, at its sole cost
and for the purpose of ensuring sufficient security of supply, choose to
establish and operate a second commercial production facility for the Packaged
Product or the Device, at a site owned either by NOVO NORDISK or by ARADIGM, at
the election of ARADIGM. The location of the second site of manufacture shall be
negotiated in good faith between the parties hereto, but NOVO NORDISK may
require that it be located at least fifty (50) miles from the first production
facility. ARADIGM will provide NOVO NORDISK with any non-monetary assistance
required to design and construct a second site. All costs directly related to
such transfer of manufacture will be borne by NOVO NORDISK. In the event ARADIGM
elects to own such facility, it will do so through an Affiliate established for
the sole purpose of owning and operating such facility, and NOVO NORDISK will
not bear any such transfer costs or the cost of that portion of such facility
that will be used by ARADIGM to meet the needs of its other customers. In the
event NOVO NORDISK is the owner of such facility, its license under Article 3.1
above shall be enlarged to include the right to make Devices and/or Packaged
Products, as applicable, at such facility, and ARADIGM shall continue to share
in the Gross Profit as contemplated by Article 5. Regardless of which party owns
such facility, [ * ] of product produced, [ * ] will be included in the
calculation of Gross Profit.
     4.8 ARADIGM agrees to keep NOVO NORDISK informed as to its financial
condition during the term of this Agreement. If at any time the financial
resources of ARADIGM are not reasonably sufficient to enable it to continue to
meet its obligations hereunder for at least the next six (6) months, the parties
will meet to review and consider steps that might be taken to ensure that
ARADIGM will be able to perform. Such steps could include, but are not limited
to, the termination of ARADIGM activities that it is not contractually obligated
to perform in order to conserve resources. If steps implemented by ARADIGM are
not sufficient to correct the situation within a sixty (60) day period and
ARADIGM cannot demonstrate to the reasonable satisfaction of NOVO NORDISK that
it will be able to complete any needed financing within the next thirty (30)
days, (a) then NOVO NORDISK shall have the right but not the obligation to
provide such financing on terms and conditions, including security, that are
reasonable under the circumstances and (b) if this situation arises after
Regulatory Approval, NOVO NORDISK may also exercise its
 

[ * ]   = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------



 



14

right to have a second commercial facility established pursuant to Article 4.7
and in this case ARADIGM shall not have the right to elect to own such facility.
     4.9 The Supply Agreement will, in addition to the foregoing, contain terms
and conditions consistent with the following principles:

  (a)   Devices and Packaged Products will be supplied by ARADIGM in final
packaging or, if it is more efficient, in primary packaging with secondary
packaging to be done by NOVO NORDISK (and [ * ] of any such secondary packaging
will be included in the calculation of Gross Profit).     (b)   NOVO NORDISK, as
part of its sales and marketing responsibility, will provide [ * ], but ARADIGM
will provide [ * ] (the costs of which will be included in product transfer
pricing) as reasonably requested by NOVO NORDISK.     (c)   If for any reason a
product recall is required, the decision to implement the recall will be made by
NOVO NORDISK and ARADIGM will provide support as reasonably requested. The cost
of such recall, including the cost of replacement product, shall be borne [ * ];
provided, however, that if upon analysis of actually defective recalled product
the fault or relative fault can be determined or allocated, then the cost of
product to replace such defective product shall be borne based on such
determination or allocation. [ * ]         [ * ]         [ * ]         [ * ]    
    [ * ]         [ * ]         [ * ]         [ * ]         [ * ]         [ * ]
    (d)   The specifications for the Device and Packaged Products and production
processes affecting safety or efficacy will be subject to the review and
approval of NOVO NORDISK. NOVO NORDISK will accordingly be

 

[ * ]   = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------



 



15

      responsible for all product liability other than product liability
attributable to the negligence of ARADIGM or any failure by ARADIGM to
manufacture the product in accordance with applicable standards and practices.
Product liabilities that are incurred will be allocated between the parties
based on the fault or relative fault of the parties. If negligence or fault
cannot be so determined or allocated, then such liability shall be borne [ * ].
    (e)   In view of the need to ensure customer satisfaction, NOVO NORDISK’s
customer service operation is expected to accept returns and provide
replacements of products in response to customer complaints often without
reference to whether or not such product was defective. Replacement product will
be pulled from regular inventories [ * ].     (f)   NOVO NORDISK will also have
the right to order samples of product containing active compound or placebo
(i.e., product that is ordered, labeled and distributed as sample product),
which ARADIGM will supply at [ * ] and such cost will not be included in the
calculation of Gross Profit.     (g)   ARADIGM will carry insurance against such
risks and in such amounts as is reasonable under the circumstances, including
insurance of bulk compound supplied by NOVO NORDISK against loss and other
casualties that can be reasonably insured against. Since the efficiency with
which bulk compound is packaged into Packaged Product is an important cost
factor, ARADIGM and NOVO NORDISK will jointly develop and review all aspects of
the production process that affect efficiency. If, notwithstanding these
efforts, production efficiencies are predicted to be below objectives
established by the Steering Committee [ * ], the parties will meet to consider
corrective action, and any improvements that are reasonable in light of
anticipated capital expenditures and the impact on profitability will be
implemented by ARADIGM.     (h)   In the event that this Agreement is terminated
by NOVO NORDISK pursuant to Article 9.7 or by ARADIGM other than for a breach by
NOVO NORDISK and if in such case NOVO NORDISK elects to continue the
commercialization of Packaged Products and Devices, then NOVO NORDISK shall have
a right to set-up at its sole cost production facilities for Packaged Products
and Devices and ARADIGM shall in such case provide NOVO NORDISK with access to
all necessary or useful documentation for its existing facilities and reasonable
non-monetary assistance required by NOVO NORDISK for setting up such production
facilities. Furthermore, in such case NOVO NORDISK shall be granted a license to
all necessary rights under ARADIGM Patents and ARADIGM Know-How required for
production of Packaged Products and Devices in its facilities. In such case
ARADIGM shall continue to be entitled to

 

[ * ]   = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------



 



16

      receive on an ongoing basis its [ * ] as specified in Article 5.2, but
reduced by the [ * ] associated with the transfer prices, as specified in
Articles 4.5 and 4.6, which shall be retained by NOVO NORDISK as compensation
for being required to undertake the manufacturing function.

     4.10 In light of the length of time necessary to establish production
capacity, the Steering Committee will address long range capacity planning as a
part of the Development Programme. Within [ * ] of the Effective Date, NOVO
NORDISK will present to the Steering Committee a non-binding, long-term forecast
[ * ] of projected Device and Packaged Product unit sales on a worldwide basis.
Such forecast will be updated from time to time as part of NOVO NORDISK’s
standard strategic planning process and such updates and any interim forecast
changes will be provided to the Steering Committee to ensure that significant
decisions with respect to capacity plans are made on the basis of the most
recent market forecasts. Subject to the review and approval of the Steering
Committee, ARADIGM and NOVO NORDISK will develop plans and associated time lines
for establishing needed production capacity for [ * ] for at least [ * ] after
First Marketing. Each party will keep the other fully informed as to the status
of implementation of those aspects of such plans for which such party is
responsible. The Steering Committee will also assess the flexibility of the
planned production capacity to respond to changes in market demand and will
supervise the establishment of forecasting and order lead time procedures that
will optimize overall supply chain efficiency. It is the goal of the parties
that the ARADIGM will produce and ship product to NOVO NORDISK substantially as
follows:

  (a)   Once each quarter, NOVO NORDISK shall provide a [ * ] rolling forecast
to ARADIGM projecting unit volumes for Packaged Product and Devices on a
worldwide basis. The forecast for the first quarter will be binding and may not
be changed from the previous forecast. The second quarter forecast may be
changed by plus or minus [ * ] from the previous forecast. The third quarter
forecast may be changed by plus or minus [ * ] from the previous forecast. The
fourth quarter may be changed by plus or minus [ * ] from the previous forecast.
The fifth and sixth quarters may be changed without limit subject to the limits
of production capacity. The first six quarter rolling order forecast will be
provided to ARADIGM no later than [ * ] months prior to First Marketing. The
Steering Committee will review and establish actual forecast and order
procedures, which will be incorporated in the Supply Agreement.     (b)   NOVO
NORDISK and ARADIGM shall use diligent efforts to keep each other informed
concerning changes in demand or capability to meet demand and shall use diligent
efforts to meet requests for changes in the forecast that do not comply with the
foregoing.     (c)   The Steering Committee will have the responsibility to
review and approve ARADIGM’s inventory policies including the amounts carried at
each level of production. All orders will be shipped on completion and the

 

[ * ]   = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------



 



17

      maintenance of finished goods inventory will be the responsibility of NOVO
NORDISK. Upon ARADIGM’s request, NOVO NORDISK will provide an update of current
inventory levels held in finished goods at all NOVO NORDISK or Affiliate
locations. Likewise, ARADIGM will upon NOVO NORDISK’s request provide an update
of current inventory levels of raw materials for Devices and Packaged Product,
including inventory levels of Initial Compound.     (d)   NOVO NORDISK shall use
diligent efforts to maintain sufficient production capacity for Initial Compound
and shall keep ARADIGM informed of its plans for increasing capacity as
necessary to meet the requirements of ARADIGM for the production of Packaged
Product.     (e)   The parties will on a regular basis review long term market
forecasts generated by NOVO NORDISK in its normal internal planning cycle for
the purpose of anticipating the need for expanded production capacity in
sufficient time to develop and implement plans for such expansions.

     4.11 If the volume of Packaged Products containing Initial Compound
supplied to NOVO NORDISK exceeds [ * ] NOVO NORDISK shall have the right, after
consultation with ARADIGM, to establish at its sole cost an additional site for
manufacturing such Packaged Products at an existing NOVO NORDISK site where
insulin is already being processed. In such case, ARADIGM may require that the
key production equipment installed at this site will be [ * ] and that the
production steps involving laser drilling will be maintained and performed by
ARADIGM at an existing or new ARADIGM facility. In such case, ARADIGM will
supply [ * ] to NOVO NORDISK on the terms specified in Article 4.5 and in other
respects in a manner that is equivalent to how it provides such [ * ] to its own
Packaged Product production facility, with allocations in the event of a
shortage to be made on a pro rata basis. NOVO NORDISK’s license under
Article 3.1 above shall be enlarged to include the right to make such Packaged
Products at such facility, and ARADIGM will provide NOVO NORDISK reasonable
non-monetary assistance in establishing such production facility. All costs
directly related to such assistance will be borne by NOVO NORDISK. NOVO NORDISK
shall have the right to [ * ], provided that ARADIGM shall have the right to
implement such improvements in its own facilities and to otherwise use such
improvements outside the Field as well as in its own production of Packaged
Products. NOVO NORDISK acknowledges and agrees that this facility will be used
to meet demand for Packaged Products in excess of the threshold volumes required
to trigger NOVO NORDISK’s right to establish such facility and that priority
will be given to maintaining the production levels of ARADIGM at or above such
threshold volumes in order to ensure that ARADIGM’s production capacity is used
efficiently. ARADIGM shall continue to share in the Gross Profit associated with
Packaged Products produced in this facility as specified by Article 5 (with the
[ * ] of product produced at such facility to be included in the calculation of
Gross Profit). In the event the parties determine that additional capacity
beyond that which has been established by ARADIGM and by NOVO NORDISK hereunder,
such additional capacity will be planned and added on such basis as the parties
agree upon.
 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



18
ARTICLE 5 – LICENSE PAYMENTS AND PROFIT SHARING
     5.1 In consideration of the licence and marketing rights granted by ARADIGM
in accordance with Article 3 above, NOVO NORDISK shall pay to ARADIGM the sum of
USD two million (USD 2,000,000) within twenty (20) days after the Effective
Date. Such payment is non-refundable and will be in addition to, and may not be
applied toward or otherwise credited against, any other payment required
hereunder, including but not limited to the payments provided for in
Article 2.4.
     5.2 In addition to the payments referred to in Article 5.1 above, each year
during the term of this Agreement NOVO NORDISK shall pay to ARADIGM [ * ] on Net
Sales of the Packaged Products and the Devices during such year; provided,
however, that a different percentage may be applicable to Packaged Products
containing Other Compounds as agreed by the parties pursuant to Article 2.1.
Interim payments shall be made to ARADIGM during such year in the form of a
percentage of Net Sales of Packaged Products and Devices intended to approximate
ARADIGM’s interest in the Gross Profit. The applicable interim payment
percentage shall be established by agreement of the parties at the beginning of
each calendar year to govern payments during such year and a reconciliation
account established and settled at the end of the year to achieve the Gross
Profit specified above. The interim payments above and the transfer price profit
components referred to in Articles 4.5 and 4.6 shall be credited against
ARADIGM’s share in the Gross Profit.
     5.3 If the parties agree that it is necessary to enter into a Licence
Agreement with a third party to secure intellectual property rights in any
country in the Territory for the Packaged Products or the Device, [ * ].
Notwithstanding the foregoing, NOVO NORDISK shall bear all such costs that may
be payable in respect of any Programme Compound to secure freedom of operation
for that compound.
     5.4 NOVO NORDISK shall keep complete and correct records of the Net Sales
of the Packaged Products and the Device and other financial information
necessary to determine the Gross Profit and shall report such information as is
pertinent along with each payment to ARADIGM. ARADIGM will maintain similar
records with respect to its pertinent costs hereunder.
     5.5 Interim payments under Article 5.2 of this Agreement shall be due and
payable within forty-five (45) days after January 1, April 1, July 1 and October
1 of each calendar year. To achieve a year-end reconciliation, ARADIGM will
provide NOVO NORDISK with [ * ] NOVO NORDISK within thirty (30) days after
receipt of ARADIGM’s report or, if later, within seventy-five (75) days after
the end of the year. NOVO NORDISK shall pay or ARADIGM shall refund, as
applicable, any difference between interim payments made and actual results
within thirty (30) days after delivery of such reconciliation report, subject to
the audit rights of the parties.
     5.6 Payments under this Agreement in respect of Net Sales made in
currencies other than USD shall be calculated on the average daily exchange rate
for the applicable year
 

[ * ]   = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



19
to date period (i.e., from January 1 of each year to the last business day of
the quarter in question) for exchanging the local currency into USD at the rate
for buying USD quoted by Den Danske Bank, and its successor(s) in Copenhagen,
Denmark.
     5.7 Not more than once in a calendar year, at ARADIGM’s request, NOVO
NORDISK agrees to provide to ARADIGM, at ARADIGM’s expense, a statement from an
independent auditor selected by ARADIGM and reasonably acceptable to NOVO
NORDISK, attesting to the correctness of NOVO NORDISK’s payments. In the event
such auditor determines that additional amounts are due to ARADIGM, such amounts
shall be promptly paid by NOVO NORDISK, together with the reasonable costs of
conducting the audit, it being understood that ARADIGM will otherwise bear such
audit costs. NOVO NORDISK shall likewise have the right to require an auditor’s
statement as to the accuracy of the pertinent costs of ARADIGM. In the event
such auditor determines that additional amounts are due to NOVO NORDISK, such
amounts shall be promptly paid by ARADIGM, together with the reasonable costs of
conducting the audit, it being understood that NOVO NORDISK will otherwise bear
such audit costs. Notwithstanding the foregoing, relevant NOVO NORDISK personnel
shall once a year have a right to review with relevant ARADIGM personnel cost
and investment accounts related to activities under this Agreement.
     5.8 NOVO NORDISK agrees to use Diligent Efforts to achieve commercial
success for the Packaged Products and the Device in each country in the
Territory in which Regulatory Approval has been obtained, except for such
countries in which it would not be desirable to market such products in light of
the overall commercialisation strategy therefor. Prior to the initiation of
Phase III clinical studies, reasonably documented sales forecasts for such
products for each of the United States, the EEC and Japan [ * ]following
commercial launch will be established. The initial [ * ] will be reviewed and
approved by the Steering Committee, provided that if the Steering Committee is
unable to agree on such forecast, the senior managements of the two parties will
meet in an effort to reach agreement. If agreement cannot be reached, NOVO
NORDISK will decide the matter. The initial sales forecasts for the EEC and
Japan will be established by NOVO NORDISK after review and comment by the
Steering Committee. Prior to First Marketing, NOVO NORDISK will update the [ * ]
and review and discuss with the Steering Committee the marketing plan by which
it intends to meet its marketing diligence obligation hereunder in respect of
product launch and during the first year after launch. At the end of the first
and second years following First Marketing, updated reasonably documented
forecasts for the [ * ] will be similarly established and marketing plans will
likewise be reviewed and discussed. If NOVO NORDISK subsequently revises such
forecasts to less than [ * ] of initially forecasted levels for any year or if
actual results in any year are less than [ * ] of the [ * ] for such year, NOVO
NORDISK will develop and review with ARADIGM strategies to be implemented to
ensure that the expected market potential will be realised. The parties will
also discuss the establishment of [ * ] and will likewise in good faith discuss
any failure or anticipated failure to achieve such minimum pricing. If,
notwithstanding such efforts, sales forecasts or actual sales continue to be
materially short of expectations or if pricing continues to be below targeted
minimums for more than a year, NOVO NORDISK agrees that upon request by ARADIGM
it will in good faith negotiate such modifications to this Agreement or the
Supply
 

[ * ]   = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



20
Agreement as may be reasonably necessary to enable [ * ] in light of the scale
of the forecasted or actual commercial results. Alternatively, NOVO NORDISK may
at its election after such a renegotiation request by ARADIGM elect to terminate
this Agreement and the Supply Agreement. At the end of each of the [ * ]
commencing with the third year following First Marketing, NOVO NORDISK will
review and discuss its latest reasonably documented [ * ] forecasts and
marketing plans with ARADIGM.
     ARADIGM agrees to use Diligent Efforts to realize its pre-Phase III cost
estimate contemplated by the Minimum Product Profile that is the basis for a
decision to proceed with Phase III trials. If, notwithstanding such efforts,
Aradigm’s actual Fully Burdened Cost of producing Packaged Products (excluding
for these purposes the cost of the Initial Compound) and Devices are materially
higher than estimated (for reasons other than lower than expected volume or
externalities such as exchange rates or inflation) and as a result gross margins
contemplated by the Minimum Product Profile are not achieved, ARADIGM will
develop and review with NOVO NORDISK strategies to be implemented to reduce
costs to targeted levels. If, notwithstanding such efforts, ARADIGM costs
continue to be materially higher than targeted levels for more than a year, then
ARADIGM agrees that upon request by NOVO NORDISK it will in good faith negotiate
such modifications to this Agreement or the Supply Agreement as may be
reasonably necessary to enable NOVO NORDISK to realise a reasonable profit on
its sales of Packaged Products and Devices. In no event will NOVO NORDISK be
under any obligation to agree to pay ARADIGM Fully Burdened Cost amounts for
Packaged Products and Devices that do not enable a Gross Profit Margin of at
least 70%. Alternatively, ARADIGM may at its election after such a renegotiation
request by NOVO NORDISK elect to terminate this Agreement and the Supply
Agreement. Notwithstanding the foregoing, if in either of the above situations a
party requests a renegotiation of the terms of the Agreement or the Supply
Agreement, it is expressly understood that neither party will be required to
agree to any terms that do not enable it to realise a reasonable profit on its
activities under this Agreement and the Supply Agreement, it being further
understood that the parties anticipate a termination of this Agreement and the
Supply Agreement if it is not possible for both parties to realise a reasonable
profit.
     5.9 Under no circumstances shall NOVO NORDISK be required to pay any amount
in excess of or in addition to the payments agreed under this Agreement. If any
payment made by NOVO NORDISK under this Agreement is subject to withholding tax,
such withholding tax shall be borne by ARADIGM and shall be deducted from the
payments made by NOVO NORDISK. Upon ARADIGM’s written request, NOVO NORDISK
shall support ARADIGM in its efforts of minimizing any such withholding taxes,
and reasonably provide ARADIGM with relevant information about documentation
needed to reduce the withholding tax to a legal minimum or to secure applicable
credits in respect thereof.
ARTICLE 6 – INTELLECTUAL PROPERTY
     6.1 ARADIGM shall remain the sole owner of all ARADIGM Patent Rights and
ARADIGM Know-How obtained by ARADIGM individually prior to entering into this
Agreement and shall use best efforts to maintain and defend their position.
Furthermore,
 

[ * ]   = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



21
ARADIGM warrants that it is not aware of any third party patent rights that
would limit in any material respect the parties’ freedom of operation with
respect to practicing the ARADIGM Patent Rights.
     6.2 NOVO NORDISK shall remain the sole owner of all NOVO NORDISK Patent
Rights and NOVO NORDISK Know-How obtained by NOVO NORDISK prior to entering into
this Agreement.
     6.3 (a) ARADIGM shall retain ownership of any and all results, improvements
or inventions (“ARADIGM Programme Inventions”) whether patentable or not made
jointly by the parties or individually by one of the parties as a part of the
Development Programme during the term of this Agreement and which relate solely
to [ * ]. ARADIGM shall be responsible for filing, maintaining and defending any
patents filed based on ARADIGM Programme Inventions and will timely inform NOVO
NORDISK of its intentions, activities and filings in this respect. ARADIGM will
grant NOVO NORDISK a royalty free license, with the right to sublicense, under
the ARADIGM Programme Inventions. Such license will be perpetual but will be
limited to applications outside the field of pulmonary drug delivery. (b) Should
ARADIGM decide not to patent an ARADIGM Programme Invention in any country, NOVO
NORDISK shall have the right to do so. In such case, NOVO NORDISK shall be the
owner of any patent or patent application based on such ARADIGM Programme
Invention and will grant ARADIGM a royalty free licence thereunder, with the
right to sublicence. Such licence will be for the life of the patent but will be
limited to applications outside the Field for so long as NOVO NORDISK’s rights
under Article 3 remain exclusive (and thereafter for so long as NOVO NORDISK
retains exclusivity under Article 3.3 with respect to specified Packaged
Products, to applications other than those for which there is continuing
exclusivity under Article 3.3). Should ARADIGM decide to abandon any such patent
or patent application, in any country, NOVO NORDISK shall have the option to
take over such patent or patent application. In such case, NOVO NORDISK shall be
the owner thereof and will grant ARADIGM a royalty free licence thereunder, with
the right to sublicence. Such licence will be for the life of the patent but
will be limited to applications outside the Field for so long as NOVO NORDISK’s
rights under Article 3 remain exclusive (and thereafter for so long as NOVO
NORDISK retains exclusivity under Article 3.3 with respect to specified Packaged
Products, to applications other than those for which there is continuing
exclusivity under Article 3.3). (c) Furthermore, NOVO NORDISK shall be entitled
to enter any litigation in the defence and enforcement of any such patents by
any infringer thereof in the Field and the parties shall agree in good faith
regarding any such defence and enforcement, as well as how to pay for any costs
incurred and how to share any rewards.
     6.4 (a) NOVO NORDISK shall retain ownership of any and all results,
improvements or inventions whether patentable or not made jointly by the parties
or individually by one of the parties as a part of the Development Programme
during the term of this Agreement and which relate solely to [ * ]. Inventions
relating to the Formulated Compound owned by NOVO NORDISK are referred to as
“NOVO Formulation Inventions.” NOVO NORDISK shall be responsible for filing,
maintaining and defending any patents filed
 

[ * ]   = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



22
based on NOVO Formulation Inventions and will timely inform ARADIGM of its
intentions, activities and filings in this respect. NOVO NORDISK will grant
ARADIGM a royalty free licence, with the right to sublicence, under the NOVO
Formulation Inventions. Such licence will be perpetual but will be limited to
applications outside the Field. (b) Should NOVO NORDISK decide not to patent a
NOVO Formulation Invention in any country, ARADIGM shall have the right to do
so. In such case, ARADIGM shall be the owner of any patent or patent application
based on such NOVO Formulation Invention and will grant NOVO NORDISK a royalty
free licence thereunder, with the right to sublicence, for the life of the
patent. Should NOVO NORDISK decide to abandon any such patent or patent
application, in any country, ARADIGM shall have the option to take over such
patent or patent application. In such case, ARADIGM shall be the owner of such
patent or patent application and will grant NOVO NORDISK a royalty free licence
thereunder, with the right to sublicence, for the life of the patent.
(c) Furthermore, ARADIGM shall be entitled to enter any litigation in the
defence and enforcement of any such patents by any infringer thereof outside the
Field and the parties shall agree in good faith regarding any such defence and
enforcement, as well as how to pay for any costs incurred and how to share any
reward.
     6.5 The foregoing is not intended to limit in any respect the rights of
ARADIGM under Articles 3.3, 9.3 and 9.5 to develop and commercialise Devices and
Packaged Products under the circumstances specified therein. NOVO NORDISK will
grant ARADIGM a perpetual royalty free licence, with the right to sublicence, [
* ] utilized in the Development Programme needed by ARADIGM in order only to
conduct and continue the development, production and commercialisation
activities contemplated by Article 3.3, 9.3 and 9.5 of this Agreement.
ARTICLE 7 – SECRECY
     7.1 Any information from time to time communicated or delivered by one of
the parties to the other, including, without limitation, trade secrets, business
methods, and cost, supplier, manufacturing and customer information, and
information regarding such party’s Patent Rights and Know-How, shall be treated
by NOVO NORDISK and ARADIGM, respectively, as confidential information, and
shall not be disclosed or revealed to any third party whatsoever or used in any
manner except as expressly provided for herein; provided, however, that such
confidential information shall not be subject to the restrictions and
prohibitions set forth in this Article 7 to the extent that such confidential
information:

  •   is available to the public in public literature or otherwise, or after
disclosure by one party to the other becomes public knowledge through no default
of the party receiving such confidential information; or     •   was known to
the party (as demonstrated by the written records of such party) receiving such
confidential information with no obligation to maintain confidentiality prior to
the receipt of such confidential information by such party, whether received
before or after the date of this Agreement; or

 

[ * ]   = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



23

  •   is obtained by the party receiving such confidential information from a
third party not subject to a requirement of confidentiality with respect to such
confidential information; or     •   is required to be disclosed pursuant to
(i) any order of a court having jurisdiction and power to order such information
to be released or made public; or (ii) any lawful action of a governmental or
regulatory agency.

     7.2 Each party shall take all such precautions as it normally takes with
its own confidential information to prevent any improper disclosure of such
confidential information to any third party; provided, however, that such
confidential information may be disclosed within the limits required to obtain
any authorization from any governmental or regulatory agency or, with the prior
written consent of the other party, which shall not be unreasonably withheld, or
as may otherwise be required in connection with the purposes of this Agreement.
     7.3 Each party agrees that it will not use, directly or indirectly, any
Know-How or otherwise confidential information received from the other party
pursuant to this Agreement other than as expressly provided herein.
     7.4 NOVO NORDISK and ARADIGM will not publicise the existence of this
Agreement in any way without the prior written consent of the other subject to
the disclosure requirements of applicable law and regulations. However, it has
been agreed between the parties that the parties will issue a joint press
release, following signature of the Agreement, including information on the
total potential value of the collaboration and stating that the collaboration
involves the development of formulations for pulmonary administration within the
Field as well as an option to expand the collaboration into two additional
fields.
     7.5 As a part of its marketing obligations hereunder, NOVO NORDISK shall be
solely responsible for all publication planning, it being understood that NOVO
NORDISK will endeavor to present to the Steering Committee its overall
publication planning strategy in good time prior to implementation and will in
such event in good faith consider any reasonable suggestion made by ARADIGM for
amendments to such strategy, it being at all times understood that NOVO NORDISK
shall not be entitled to publish any information covered by Article 7.1 without
the prior written consent of ARADIGM. For other publications not covered by NOVO
NORDISK’s publication planning hereunder, the parties agree not to publish in
any technical or scientific article or otherwise any of the results of the
Development Programme without the review and approval of both parties such
approval not to be unreasonably withheld.
     7.6 The confidentiality conditions shall remain in force for seven years
from the day of termination of this Agreement.
ARTICLE 8 – NOTICE
 

[ * ]   = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



24
     8.1 Any notice to be given under this Agreement shall be sent in writing in
English by registered airmail or telecopied to:
          ARADIGM CORPORATION
          26219 Eden Landing Road
          Hayward, California 94545
          Attention: Chief Financial Officer
          Telephone: 01 510-783-0100
          Telefax: 01 510-783-0410
          NOVO NORDISK A/S
          Novo Alle
          DK-2880 Bagsvaerd
          Denmark
          Attention: General Counsel
          Telephone: 45 44 44 88 88
          Telefax: 45 44 42 18 30
or to such other addresses and telecopier numbers as may from time to time be
notified by either party to the other hereunder.
     8.2 Any notice sent by mail shall be deemed to have been delivered within
seven (7) working days after despatch and any notice sent by telex or telecopy
shall be deemed to have been delivered within twenty-four (24) hours of the time
of the despatch. Notice of change of address shall be effective upon receipt.
ARTICLE 9 – TERM AND TERMINATION
     9.1 This Agreement shall commence on the Effective Date and, unless
terminated in accordance with other Articles included in this Agreement, shall
continue to be in full force and legal effect for a period of [ * ] from First
Marketing and shall continue in effect thereafter until terminated by either
party by written notice of termination given at least [ * ] ahead of the
effective date thereof.
     9.2 Prior to the Initial Regulatory Approval, NOVO NORDISK shall have the
right to terminate this Agreement, by giving ARADIGM ninety (90) days prior
written notice, for technical or scientific reasons and at agreed time points in
the event that [ * ], which termination notice may be given only (a) if the
Steering Committee has met to review the relevant problems and determined that
they cannot reasonably be solved, or (b) if within sixty (60) days after the
Steering Committee’s initial meeting to review the relevant problems, such
problems have not been solved or the Steering Committee has not approved
development actions reasonably likely to result in a solution or (c) if such
approved development actions fail to solve such problems to the satisfaction of
the Steering Committee. NOVO NORDISK
 

[ * ]   = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



25
shall reimburse ARADIGM any reasonable costs and expenses incurred by ARADIGM
during the ninety (90) day notice period referred to above. ARADIGM will use
their best efforts to minimise such costs.
     9.3 Should NOVO NORDISK terminate this Agreement, as allowed for in
Article 9.2, or should ARADIGM terminate this Agreement due to a breach by NOVO
NORDISK, before Regulatory Approval in the Territory, ARADIGM shall be entitled
to use the data generated under the Agreement to work with a third party and
shall have full access to the relevant sections of [ * ]. In such case, if in
ARADIGM’s reasonable judgement further efforts could result in a commercially
viable product, NOVO NORDISK shall also continue bulk supply of the Initial
Compound to ARADIGM at Fully Burdened Cost for the duration of any continued
development by ARADIGM. The foregoing notwithstanding, it is expressly
understood that neither ARADIGM nor any marketing partner of ARADIGM shall have
access to any [ * ].
     9.4 Either party shall be entitled to terminate this Agreement upon thirty
(30) days’ written notice in the event that the other party shall commit a
material breach of any of the terms and conditions of this Agreement and shall
fail to remedy such breach within sixty (60) days of notice of such breach.
     9.5 Should ARADIGM terminate this Agreement due to a breach by NOVO NORDISK
following Regulatory Approval in the Territory, ARADIGM will be entitled to gain
ownership of the marketing authorisations in the Territory. In such case, the
Marketing Authorisations, held by NOVO NORDISK, shall be transferred to ARADIGM
at NOVO NORDISK’s cost of transfer; and NOVO NORDISK will agree to supply bulk
Initial Compound to ARADIGM at [ * ]. The foregoing notwithstanding, it is
expressly understood that neither ARADIGM nor any marketing partner of ARADIGM
shall have access to any NOVO NORDISK bulk insulin Regulatory Approval or any [
* ].
     9.6 During the six calendar months following the Effective date, NOVO
NORDISK shall have a right to terminate the Agreement, with thirty days
(30) written notice, in the event of [ * ].
     9.7 Either party in addition to any other remedies available to it in law
may terminate this Agreement forthwith by written notice to the other party in
the event the other party shall

  (a)   become insolvent or bankrupt;     (b)   make an assignment for the
benefit of its creditors;     (c)   appoint a trustee or receiver for itself for
all or a substantial part of its property, seek reorganisation, liquidation,
dissolution, a winding arrangement, composition or readjustment of its debts;

 

[ * ]   = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



26

  (d)   have its controlling interests acquired by a third party manufacturer of
an approved insulin product at any time.     (e)   have its controlling interest
acquired by any pharmaceutical company reasonably deemed to be a competitor by
NOVO NORDISK or ARADIGM, as applicable, unless such company promptly and
expressly assumes and agrees to be directly bound by the terms of this Agreement
in writing.

     9.8 Termination or expiration of this Agreement shall not affect the
continuing validity and enforceability of Articles 6 and 7 of this Agreement.
All confidential information provided under the Agreement shall be returned to
the respective parties within 90 days of the termination date, except as
otherwise contemplated by this Agreement.
ARTICLE 10 – DISPUTE RESOLUTION AND APPLICABLE LAW
     10.1 Both parties will use their best endeavours to settle all matters in
dispute amicably. Any matter in dispute that cannot be resolved by the Steering
Committee will be referred to the senior management of the two parties, who
shall meet in an effort to settle such dispute before further proceedings. All
disputes and differences of any kind related to this Agreement, which cannot be
so solved amicably by the parties, shall be referred to, and finally settled by,
arbitration in New York, New York in accordance with the Arbitration Rules of
the American Arbitration Association. The number of arbitrators shall be three
(3). The award of the arbitrators shall be final and binding on both parties.
The parties bind themselves to carry out the award of the arbitrators.
     10.2 This Agreement shall be construed under and interpreted pursuant to
the Laws of New York.

     
Hayward, 1998—
  Bagsvaerd, 1998—
ARADIGM CORPORATION
  NOVO NORDISK A/S
 
   
/s/ Richard P. Thompson
  /s/ Lares Rebien Sørensen
 
   
By: Richard P. Thompson
  By: Lars Rebien Sørensen
President & CEO
  Executive Corporate Vice President Health Care

 

[ * ]   = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 